DETAILED ACTION
This action is responsive to the application No. 16/709,464 filed on December 10, 2019. The amendment filed on October 18, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ruojian Zhang on November 1, 2021.
The application has been amended as follows: 
In the claims:

Claim 10. (Currently Amended) 
A device comprising: 
a semiconductor substrate; 
a Shallow Trench Isolation (STI) region extending into the semiconductor substrate, wherein the STI region comprises: 
a first plurality of portions, wherein the first plurality of portions encircle a plurality of active regions of the semiconductor substrate; and 

a plurality of varactors, each formed with one of the plurality of active regions acting as a capacitor plate of a corresponding varactor; and 
a plurality of capacitors overlapping the second plurality of portions of the STI region, the plurality of capacitors comprising: 
a plurality of gate electrodes acting as first capacitor plates of the plurality of capacitors; and 
a plurality of conductive strips acting as second capacitor plates of the plurality of capacitors, and 
a plurality of silicide regions within the semiconductor substrate, each underlying and in physical contact with one of the plurality of conductive strips.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the combination of a plurality of gate electrodes connected to a first node, a plurality of contact plugs electrically connecting the active region to a second node, wherein the first plurality of gate stacks and the plurality of contact plugs are laid out alternatingly, a second plurality of gate stacks over an isolation region, and a plurality of conductive strips over the isolation region, wherein the second plurality of gate stacks and the plurality of conductive strips are laid out alternatingly, in combination with the additionally claimed features.
Regarding independent Claim 10 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the combination of a plurality of varactors and a 
Regarding independent Claim 16 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the combination of a first plurality of capacitors, the first plurality of capacitors comprising varactors, with a plurality of active regions acting as capacitor plates of the varactors; and a second plurality of capacitors, the second plurality of capacitors are formed of first conductive strips and second conductive strips overlapping and contacting an isolation region, and wherein the first plurality of capacitors and the second plurality of capacitors in combination act as a decoupling capacitor connected between the power supply node and the electrical ground, in combination with the additionally claimed features. 
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892